987 A.2d 554 (2009)
201 N.J. 13
In the Matter of Gary S. TRACHTMAN, an Attorney at Law.
D-17 September Term 2009, 65,048
Supreme Court of New Jersey.
December 15, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-075 and DRB 09-134, concluding that GARY S. TRACHTMAN, formerly of LINWOOD, who was admitted to the bar of this State in 1990, should be reprimanded for violations of RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.5(e)(1) through (3) (improper fee sharing agreements, failure to notify client of fee division, and failure to obtain client's consent), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that GARY S. TRACHTMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *555 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.